Mr, Justice Huger
delivered the opinion of the court
This was an application to the discretion of the judge j In the exercise of which, he was to be governed by the circumstances of the case. If Hynman was not, ex aequo et bono, entitled to the money, the rule was properly discharged and he left to his action at law for his remedy, if he had any. It is clear that had an action of debt been commenced against Hynman, Guignard would have obtained a judgment for interest as' well as principal. It was to accommodate Hynman that Guignard did not sue.— He ought, therefore, ex aequo et bono, to be placed where he would have been, had he not complied with the proposal of Hynman, The whole arrangement was proposed and made for the indulgence of Hynman, he ought not to complain, having obtained his object, that Guignard is no loser.
The motion is discharged.
Justices Notl, Johnson and Colcock, concurred.
Gantt, Justice, dissented.